STERNBERG, Judge,
dissenting.
I respectfully dissent.
The issue upon which the majority reverses this conviction was not preserved for review. No objection was made to the form of the definitional instruction in the trial court; no instruction containing a definition of the term was tendered by the defendant; and the issue was not raised in the motion for new trial. Thus, we must address the contention of error on the plain error standard. In my view, even if there was error, which I do not concede, in the failure to define the term knowingly as to result, it did not adversely affect a substantial right of defendant.
The defendant has not met his heavy burden of showing that this allegedly incomplete instruction prejudiced him. It is significant that the instruction does not contain a misstatement of law. Henderson v. Kibbe, 431 U.S. 145, 97 S.Ct. 1730, 52 L.Ed.2d 203 (1977). See also People v. Crawford, 183 Colo. 166, 515 P.2d 631 (1973), and People v. Romero, 689 P.2d 692 (Colo.App.1984). And, in light of the compelling evidence of defendant’s guilt, together with the abstract nature of the omitted instruction, I cannot conceive of a juror whose views would have been altered one iota by having heard such instruction.
The defendant was convicted of theft and of second degree burglary. Certainly as to the conviction of second degree burglary there was no error. The result of defendant’s conduct is identical to the requisite conduct needed for the conviction. See People v. Curtis, 627 P.2d 734 (Colo.1981).
Moreover, any deficiency in the instruction in question was rendered harmless because the court did give a full definitional instruction regarding specific intent required in each crime. See People v. Hart, 658 P.2d 857 (Colo.1983); People v. Mason, 643 P.2d 745 (Colo.1982).
For these reasons I would affirm the convictions in this ease.